Scott, J.
Debt by Bussel, assignee of Jackson, against Pugh, in the Rush Circuit Court. The suit is brought on a note, executed by Pugh to Jackson, when they both resided in the state of Ohio. The defendant pleads a discharge under the act of assembly of that state, for the relief of insolvent debtors, and claims the benefit of that discharge, as to his person, here. To this plea there is a demurrer, and the judgment is for the plaintiff.
The case presents but one question for our consideration:—Is a discharge of the defendant, pursuant to the insolvent law of Ohio, a bar to an action, as to the defendant’s person, in this state? The contract was made in Ohio; the parties to the contract were, at the time, both citizens of that state; the laws of Ohio gave effect to the contract, and by those laws its legal operation ought to be determined. If, by the laws of Ohio, the person of the defendant was discharged from any further liability to the plaintiff on that contract, his liability is not revived by his becoming a resident of this or any other state; but a discharge, good by the laws of the state where the parties both resided, and where the contract was made, is good every where. 1 Gall. Rep. 168. The assignment of the note by Jackson to Bussel does not affect the case; the assignee acquired all the rights of the assignor and no more. For these reasons, as well as from a consideration of the reciprocal obligations of the states, under the federal compact, we think the discharge of the defendant in Ohio is a good bar to an action here, as to his person. The judgment, if any, ought to be of goods and chat*367tels, lands and tenements, only (1). This opinion is supported by the decisions of the Courts in Massachusetts, New York, Pennsylvania, and Ohio. 1 Dall. Rep. 229.—2 Dall. Rep. 100.—5 Mass. Rep. 509.—2 Johns. Rep. 235, 383.—3 Binn. Rep. 201. —5 Binn. Rep. 332, 330.—1 Hamm. Rep. 236.
Smith, for the plaintiff.
Rariden, for the defendant.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c. (2).

 Form of the judgment in such a case:—Therefore it is considered, that the said Jl. J3. do recover against the said C. D. his damages aforesaid, by the said inquisition above found, and also — dollars for his costs and charges by him about his suit in tiiis behalf expended ; which said damages, costs, and charges, in the whole amount to-dollars: to be levied not on the person of the said C. JJ., but on his goo.ds and chattels, lands and tenements, according to law. And the said C. D. in mercy, &c. Bingh, on Judg. 328.


 A re-hearing was granted in this cause,'but the same judgment in it, as in the text, was afterwards rendered. Vide the same case, Nov. term, 1831, post.